Citation Nr: 0022953	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-08 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial evaluation for residuals of a 
right ankle injury, currently evaluated 10 percent disabling.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran has two periods of verified active duty for 
training, from January 23, 1986 to April 25, 1986, and from 
June 8, 1991 to June 22, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  That rating decision granted service 
connection for a residuals of a right ankle injury and 
assigned a 10 percent rating, effective in July 1998.  The RO 
also denied service connection for a bilateral knee disorder, 
and denied service connection for post-traumatic stress 
disorder.  In April 2000, the Board received correspondence 
from the veteran's accredited representative asking that the 
veteran's claim for PTSD should be changed to a claim for 
adjustment disorder with depressed mood.  This issue will be 
discussed in the REMAND section below.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's right ankle disability is manifested by 
moderate limitation of motion without objective evidence of 
pain on motion, with subjective complaints of pain and 
discomfort.  

3.  The earliest evidence of a knee disorder is many years 
after the appellant's active duty for training.  

4.  The medical evidence of record does not establish that 
the appellant's current knee disorder is related to injury in 
service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for residuals of a right ankle injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Code 5271 (1999).  

2.  A bilateral knee disorder was not incurred during active 
duty for training.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An Increased Initial Rating for Residuals of a Right 
Ankle Injury.

Factual Background

The service medical records show that the veteran sustained a 
twisting injury to his right ankle in June 1991 when he was 
performing a combat roll maneuver and felt a sharp pain.  On 
initial evaluation he was diagnosed with a sprained right 
ankle.  He continued to complain of pain in the ankle.  In 
October 1991, CT examination of the ankle showed no 
degenerative change or other abnormality involving the right 
ankle.  

In November 1991, the veteran was given a physical profile.  
The report of profile noted complaints of painful ambulation 
and unstable ankle although there was no demonstrable ankle 
instability on examination.  The diagnosis was posterior 
tibialis tendinitis.  

In September 1998, the veteran was provided a VA compensation 
and pension examination.  He described his history of right 
ankle injury to the examiner and stated that following the 
injury he continued to have problems and was eventually 
casted three months later in January 1992.  After this, he 
was referred for rehabilitation for physical therapy for 
approximately one year.  He continued in his job with a line 
of duty profile until his recent discharge from the Army 
National Guard in December 1997.  Currently, his ankle 
continued to hurt and he was treating this with Ibuprofen.  A 
private physician had prescribed Anaprox which he did not 
take with the Ibuprofen.  He further indicated that he had 
had no medical follow up for his ankle other than by military 
doctors.  His recent treatment by private physician had been 
for treatment of knee pain.  In addition to pain in his right 
ankle, he also described a weakness in the ankle indicating 
that it would give out.  

Examination of the right ankle revealed that there was no 
erythema, no joint line tenderness, and no effusion of the 
right ankle.  The distal pulses, the dorsalis pedis, the 
posterior tibials were palpable and bounding.  His feet were 
warm to touch.  Range of motion of the right ankle was 
dorsiflexion 0 to 22 degrees, plantar flexion 0 to 36 
degrees, and all movements were without pain or discomfort.  
The diagnosis was history of severe right ankle sprain.

In July 1998, the veteran filed a claim for service 
connection for his right ankle.  Service connection was 
granted for residuals of a right ankle injury in a January 
1999 rating decision.  

Applicable Laws and Regulations

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness in 
the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1999). Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The United 
States Court of Appeals for Veterans Claims has held that, at 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

The veteran's right ankle disability is rated 10 percent 
disabling under Diagnostic Code 5271 based on moderate 
limitation of motion of the ankle.  A higher, or 20 percent 
evaluation is for marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (1999).  On the most recent VA 
examination, the examiner noted that he had dorsiflexion from 
0 to 22 degrees, and plantar flexion from 0 to 36 degrees.  
Normal range of ankle dorsiflexion for VA rating purposes is 
considered to be from 0 to 20 degrees, and for plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, PLATE II 
(1999).  Based on this, the veteran has full range of 
dorsiflexion, and plantar flexion that is four-fifth's of 
full flexion.  The Board finds that the veteran is 
appropriately rated at the 10 percent level of disability for 
limitation of motion of motion that is "moderate."  With 
nearly full range of motion, his disability cannot be 
considered "marked" warranting entitlement to a higher or 
20 percent level of disability.  Higher evaluations are 
possible for other disabilities of the ankles under other 
diagnostic codes; however, the veteran has shown none of the 
criteria for a higher evaluation.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. §§ 
4.40, 4.45 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).  
However, in this case there is no evidence of erythema, joint 
line tenderness, or effusion, and all movements on range of 
motion testing were without pain or discomfort.  As such, 
functional impairment is not shown to a degree beyond that 
contemplated by his current 10 percent evaluation.

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (1999).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (1999).

The Board notes first that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
certain manifestations of impairment to the ankle but the 
medical evidence reflects that those manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture in this case.  The veteran 
has not required any periods of hospitalization for residuals 
of his service-connected right ankle injury.  Moreover, the 
Board notes that there is no evidence in the claims file to 
suggest that marked interference with employment is the 
result of service-connected right ankle injury.  Accordingly, 
the Board concludes that remand to the RO for consideration 
of referral for an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) (1) is not warranted by the medical evidence in 
this case.  See VA O.G.C. Prec. Op. 6-96 at 8 (Aug. 16, 1996) 
(question of extraschedular entitlement under section 
3.321(b)(1) is part of the same "matter" as a general claim 
for an increased disability rating and the Board, therefore, 
may consider the question of extraschedular entitlement where 
the RO did not address that question); see also Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).

Conclusion

The preponderance of the evidence of record, at any time 
since the veteran's grant of an initial 10 percent 
evaluation, is against an evaluation in excess of 10 percent 
for residuals of a right ankle injury.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found).  Because 
the evidence for and against a higher evaluation is not 
evenly balanced, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1999).  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

II.  Service Connection for a Bilateral Knee Disorder.

Applicable Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Service connection may 
also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training or injury incurred or aggravated while 
performing inactive duty training. 38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 1991).  Active military, naval, or air 
service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty. 38 
U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).


Factual Background

The veteran is essentially claiming that he has a knee 
disorder as a result of the general stress on his knees 
endured performing physical activities related to his active 
service.  Although there are numerous records related to his 
right ankle injury while on active duty for training, there 
is no record of any complaint or treatment for a knee 
disorder during the veteran's active duty for training or 
reserve service.  

A September 1998 letter from a physician's assistant notes 
that the veteran was treated that month at a medical clinic 
with a complaint of bilateral knee pain.  The veteran 
indicated that he had not had any such previous pain or knee 
swelling.  The physician's assistant indicated that review of 
the medical records back to 1987 revealed no orthopedic 
complaint whatsoever.  Subsequent X-rays had shown 
significant osteophyte formation on both kneecaps.  Referral 
was made to an orthopedic surgeon since there was no 
traumatic cause evident for such pathologic development.  

A letter from S. Pennington, M.D., also written in September 
1998, responded to a series of questions apparently posed by 
the veteran.  The first question asked how long it would take 
for kneecaps to develop bilateral patellofemoral arthritis.  
Dr. Pennington indicated that it would take years, not months 
to develop.  Subsequent answers indicated that this was a 
common problem and that possible causes might be overuse, 
squatting, long-term irritation and wear and tear.  In 
response to the question of whether a past military job could 
be somewhat related to the cause, he simply replied:  
"Yes".  

In September 1998, the veteran was provided a VA compensation 
and pension examination of the joints.  He complained of knee 
pain which was recent in origin, occurring within the last 
month.  He indicated that he had never had problems with his 
knees before, but he believed it was related to military 
service and the "constant pounding, getting in and out of 
tanks, Bradley's, jeeps, etc."  Examination of both knees 
revealed that there was a slight effusion or some soft tissue 
swelling about the left knee.  He had crepitus and popping 
bilaterally with range of motion.  Radiographic findings were 
noted to be consistent with right tripartite and left 
bipartite patellae with possible early degenerative changes 
involving the patellofemoral joints.  

Preliminary Matter:  The Veteran's Service

Discharge papers from the Army Reserve National Guard show 
that the veteran had reserve service from December 1985 to 
December 1997.  There are only two periods of verified active 
duty for training (ACDUTRA).  His personnel records show that 
he was on ACDUTRA from January 23, 1986 through April 25, 
1986 just after his enlistment in the reserves.  The medical 
records and a line of duty determination show that he was 
also on ACDUTRA from June 8, 1991 to June 22, 1991, during 
which time he sustained the injury to his right ankle 
discussed above. 

The Board notes that the veteran in his original application 
for benefits received in July 1998 indicated June 1991 as his 
only period of active duty.  The RO contacted the National 
Personnel Records Center (NPRC) in St. Louis for verification 
of the veteran's service.  NPRC responded in September 1998 
that it had no records on the veteran.  In October 1998, NPRC 
wrote again that information on the veteran could not be 
located, and indicated that an additional request should be 
resubmitted in 180 days.  In January 1999, NPRC again 
indicated that there were no records on file, and there were 
no records on file with the National Archives.  In March 
1999, the veteran completed an NA Form 13055, which provides 
information needed to conduct a search for military records.  
He indicated only reserve and civilian medical treatment.  In 
May 1999, he was asked to fill out a NA Form 13075 asking for 
more specific military information about the units in which 
he served.  He completed the form and submitted a copy of his 
Army Reserve separation record.  He did not allege and the 
record did not show any ACDUTRA other than the initial period 
of active service from January to April 1986 noted above.  In 
August 1999 a form was prepared by the RO to be sent to the 
Adjutant General's Office in the veteran's state.  It was 
noted on the form that the veteran was already service 
connected for the right ankle, and the form was apparently 
never sent. 

Analysis

The Board finds that the claim for service connection for a 
knee disorder is well grounded.  The appellant has presented 
medical evidence of a current knee disorder, has stated 
generally that his knees were injured during active duty for 
training, and the September 1998 statement from Dr. 
Pennington states that it is possible that the veteran's 
military service could be related to the cause of his knee 
disorder.  As such, the claim is possible.  38 U.S.C. 
§ 5107(a); see Hensley v. West, 212 F. 3d 1255, 1963 (Fed. 
Cir. 2000).

The medical evidence clearly shows that the veteran's knee 
problems began either in August or September 1998.  On his 
initial treatment at a private medical clinic, he indicated 
that he had not had any previous pain or swelling in his 
knees.  In the September 1998 VA examination, he indicated 
that he had pain in his knees which had occurred within the 
last month, and he had never had any problems with his knees 
before.  While the Board liberally construes the veteran's 
statement of "constant pounding" as lay evidence of injury 
in service, at least for the purpose of well grounding the 
claim,  he has not pointed to any specific incident in which 
his knees were injured.  As such, his statements appear to be 
purely speculative regarding the origin of his knee problems.  
More importantly, the medical evidence shows that he had no 
symptoms of knee problems until August 1998 at the earliest 
which is many years following his most recent verified period 
of active duty for training in June 1991.  

The only opinion which attempts to link the veteran's knee 
disorder to his military service is that of Dr. Pennington 
which only indicates that the veteran's past military job 
could be somewhat related to the cause of his knee problems.  
This statement is highly speculative and as such has 
virtually no probative value in determining the origin of the 
veteran's knee disorder.  This is particularly so in light of 
the clear medical evidence that indicates that there were no 
symptoms of any knee problems prior to August or September 
1998.  There is no other medical evidence linking the 
appellant's current knee disorders to injury in service. 

The Board has considered the veteran's claims that his knee 
disorder is connected to his military service; however, the 
appellant's statements are not competent evidence to 
establish the etiology of his disorder.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the appellant is not competent 
to make a determination that his knee disability is the 
result of nonspecific injuries during his brief periods of 
active duty for training rather than the result of 
intercurrent injury or simply the result of degenerative 
aging.  See Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

Further, the Board notes that while the veteran has indicated 
that he was treated for his knees while on active duty and he 
should not be punished because service medical records could 
not be found, as noted above the veteran has not identified 
any particular injury during his active duty for training.  
The medical records covering the periods of the veteran's 
active duty for training appear to have been associated with 
the claims file.  While VA has a certain obligation to assist 
in obtaining evidence in support of the claim, the Court has 
repeatedly held that the appellant has a concomitant 
obligation to do his or her part.  As the Court has stated:  
"VA's . . . . 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
In the case of obtaining medical records, the appellant has 
the corresponding duty to advise VA of the existence and, if 
possible, location of any other records that may be obtained 
by any state or local government authority, and any medical, 
employment, or other non-government records which are 
pertinent and specific to the appellant's claim.  38 C.F.R. § 
3.159.  

Furthermore, while the RO did not complete development of the 
veteran's periods of active duty for training by contacting 
the Adjutant General for the state of Washington, this was 
not a failure of the duty to assist where the evidence shows 
that a knee disorder was first manifest over a year following 
his separation from the reserves in January 1997.  Any 
verification of other periods of active duty for training 
would not help to service connect a knee disorder where the 
evidence shows that such disorder was not initially manifest 
until over a year following his separation from the reserves.  
The Board finds that VA has fulfilled its duty to assist the 
appellant in developing facts pertinent to the claim.  No 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In conclusion, the Board therefore finds as a matter of fact 
that the veteran's bilateral knee disorder was initially 
manifest many years after his verified active duty for 
training.  The preponderance of the evidence is therefore 
against a grant of service connection for a knee disorder.  
Because the evidence is not evenly balanced, the rule 
affording the appellant the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1996).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

An increased initial rating for residuals of a right ankle 
injury is denied.

Service connection for a bilateral knee disorder is denied.


REMAND

As noted above in the introduction, the veteran's 
representative has recharacterized the issue of service 
connection for PTSD as one for an acquired psychiatric 
disorder claimed as an adjustment disorder with depressed 
mood.  While service connection for PTSD was denied because 
of the absence of any current diagnosis of PTSD, the veteran 
has been diagnosed with depression.  When the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board determines that the recharacterized claim 
represents a significant change in the veteran's claim which 
had not been considered by the RO, and for which he has not 
had the opportunity to present argument.  He would therefore 
be prejudiced by the Board's initial consideration of this 
claim on appeal.  This is particularly so since a claim for 
PTSD has a separate statutory basis than other claims for 
service connection.  Compare 38 C.F.R. § 3.304(f) with 
38 C.F.R. § 3.303(b).  As such, this issue is remanded to the 
RO for adjudication.  

Additionally, while full development of the veteran's periods 
of active duty for training was determined to be not relevant 
to an equitable determination of the preceding two issues, 
such may not be the case with regard to the issue of service 
connection for an acquired psychiatric disorder.  

Accordingly, the case is REMANDED to the RO for the following 
action: 

The RO should make every attempt to 
verify all of the veteran's periods of 
active duty for training including 
contacting the Office of the Adjutant 
General for the State of Washington.  The 
RO should also readjudicate the claim for 
service connection for an acquired 
psychiatric disorder claimed as an 
adjustment disorder with depressed mood 
previously identified as a claim for 
PTSD.  If the claim is denied, the 
veteran and his representative should be 
issued an SSOC, and given an opportunity 
to respond, before the case is returned 
to the Board. 

The veteran needs to take no action until so informed.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested adjudication.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

